IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

DOLORES BOLTON, )
Plaintiff,
V. Civ. No. 18-1655-CFC/SRF
ANDREW SAUL, 5
Commissioner of Social Security, )
Defendant.
ORDER

At Wilmington this 12" day of February, 2020, having considered the
Report and Recommendation issued by United States Magistrate Judge Sherry R.
Fallon on January 28, 2020, and upon the expiration of the time allowed for
objections pursuant to Rule 72 of the Federal Rules of Civil Procedure with no
objections having been filed;

IT IS ORDERED that:

1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 23) is

adopted.

2. Plaintiff's motion for summary judgment (D.I. 13) is denied.

3. Defendant’s cross-motion for summary judgment (D.I. 17) is granted.
4. The Clerk of Court is directed to enter judgment in favor of Defendant

and against Plaintiff and to close the case.

CLBAGY

United States Distri¢/Judge
